


110 HRES 1093 IH: Calling on the President not to attend the

U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1093
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2008
			Mr. Capuano (for
			 himself, Mr. Doyle,
			 Mr. Frank of Massachusetts,
			 Ms. Jackson-Lee of Texas,
			 Ms. Lee, Mr. McCotter, Mr.
			 McGovern, and Mr. Olver)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling on the President not to attend the
		  Opening Ceremony of the 2008 Olympic Games in Beijing until China takes
		  credible steps to persuade Sudan to end the genocide in Darfur and allow full
		  deployment of the United Nations-African Union Mission in
		  Darfur.
	
	
		Whereas the Government of Sudan has been carrying out a
			 genocide against the people of Darfur since 2003;
		Whereas, since 2003, more than 450,000 people have died
			 from violent attacks, disease, or starvation, and more than 2,800,000 people
			 have been displaced in this campaign of murder and devastation;
		Whereas the United States House of Representatives and
			 Senate each passed resolutions on July 22, 2004, declaring that the crimes in
			 Darfur amounted to genocide;
		Whereas the President of the United States declared on
			 September 21, 2004, that the horrific acts in Darfur constituted
			 genocide;
		Whereas, on April 18, 2007, President Bush delivered a
			 speech recalling the recent history of the conflict in Darfur, stating that
			 “the government in Khartoum unleashed a horse-mounted militia called the
			 Janjaweed, which carried out systematic assaults against innocent civilians”
			 and calling on the United States “to continue to demand that the genocide in
			 Sudan be stopped”;
		Whereas Government-sponsored attacks on Darfurian villages
			 continue to this day, and worsening violence has forced humanitarian
			 organizations to shrink or suspend operations, leaving tens of thousands
			 without aid;
		Whereas the United Nations Security Council passed a
			 unanimous resolution in July 2007, calling for a joint African Union/United
			 Nations peacekeeping force, the United Nations-African Union Mission in Darfur
			 (UNAMID), of 26,000 with a mandate to take necessary actions to protect
			 civilians, its personnel, and humanitarian workers;
		Whereas as of February 2008, UNAMID has deployed an
			 estimated 9,200, its deployment slowed by continuous obstructions by the
			 Government of Sudan around the nationalities of the troops, communication, land
			 for bases, customs clearance, etc.;
		Whereas, in January 2008, Sudanese Armed Forces attacked a
			 UNAMID convoy, wounding a driver and damaging several vehicles;
		Whereas the People’s Republic of China has invested more
			 than $10,000,000,000 in Sudan and is the major supplier of weapons, weapons
			 technology, and weapons engineering expertise to Sudan;
		Whereas Sudan’s oil exports to China more than doubled in
			 2007, and China imports between 60 and 70 percent of Sudan’s total oil
			 production;
		Whereas China is Sudan’s most important economic trading
			 partner, and, according to the 2006 CIA World Factbook, accounts
			 for approximately 31 percent of Sudan’s exports;
		Whereas Amnesty International released a report in May of
			 2007 showing photographs of Chinese-made military planes at airports in Darfur,
			 which violates UN Security Council Resolution 1591 forbidding any parties to
			 the conflict to import weapons into Darfur;
		Whereas, according to a March 2008 report by Human Rights
			 First, Chinese sales of arms and weaponry to Sudan have intensified since the
			 late 1990s, including over $55,000,000 in small arms during the 2003 through
			 2006 period, 20 A–5C Fantan fighter-bombers in 2003, and six K–8 advanced
			 trainer aircraft in 2006;
		Whereas the sale of Sudanese oil is furnishing the
			 purchasing of advanced weaponry;
		Whereas H. Res. 422 unanimously passed in 2007 calling on
			 the People’s Republic of China to publicly condemn the violence in Darfur, and
			 stop selling weapons, ammunition, and related military equipment to the
			 Government of Sudan and stating that China should suspend economic cooperation
			 with the Government of Sudan until the Government stops attacks on civilians,
			 complies with all UN Security Council Resolutions, and negotiates in good faith
			 with all parties to the Darfur conflict;
		Whereas China has not in any meaningful way used its
			 relative economic or diplomatic influence with Sudan to force the Government to
			 abandon its policy of genocide in Darfur;
		Whereas China will host the 2008 Olympic Games in
			 Beijing;
		Whereas the Olympic Charter’s fundamental principles
			 highlight the importance of “promoting a peaceful society concerned with the
			 preservation of human dignity”; and
		Whereas the theme slogan for the 2008 Olympic Games is
			 “One World One Dream”: Now, therefore, be it
		
	
		That the United States House of
			 Representatives calls on the President to not attend the Opening Ceremony of
			 the 2008 Olympic Games in Beijing until China—
			(1)persuades Sudan to end violent attacks in
			 Darfur and allow for the full deployment of the United Nations-African Union
			 Mission in Darfur; and
			(2)takes steps to
			 stop arms sales to Sudan.
			
